OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
*826On this direct appeal from his conviction of criminal possession of a weapon in the third degree, defendant seeks dismissal of the indictment against him on the grounds that he was denied his constitutional right to a speedy trial (incorporated in CPL 30.20) and that the People were not ready for trial within the time prescribed by statute (CPL 30.30). Neither of these claims was advanced in the criminal action before or at trial (CPL 210.45) although they were raised and rejected on defendant’s pretrial petition for a writ of habeas corpus. That petition, however, was denied by the Appellate Division, and a further appeal to the Court of Appeals from that denial was dismissed (51 NY2d 1007).
No application for the relief now sought having been made in Supreme Court in the criminal action and accordingly there having been no denial of a request for such relief, as a matter of appellate procedure, as the Appellate Division recognized, there was no ruling of the trial court in this action to be reviewed by the Appellate Division, or now in our court (People v Whisby, 48 NY2d 834; People v Adams, 38 NY2d 605).
Chief Judge Cooke and Judges Jasen, Jones, Wacht-ler, Meyer, Simons and Kaye concur.
Order affirmed in a memorandum.